Citation Nr: 0331730	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  98-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance or at the housebound 
rate.  

2.  Entitlement to an increased rating for anxiety reaction, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought.  

In his October 1997 notice of disagreement, the veteran 
requested that he be scheduled for a personal hearing before 
a hearing officer at the RO.  He was scheduled for such 
hearing in March 1998.  However, he canceled the hearing.  

The issue of  entitlement to an increased rating for anxiety 
reaction will be addressed in the Remand portion of this 
decision.  


FINDING OF FACT

The medical evidence shows that the evidence is in equipoise 
regarding whether the veteran is able to protect himself from 
the hazards of his daily environment.  


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for special 
monthly pension benefits based on a need for regular aid and 
attendance have been met.  38 U.S.C.A. §§ 1502, 5102, 5103, 
5103A (West 2002); 38 C.F.R.§§ 3.102, 3.351, 3.352 (2003).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

In light of the favorable decision herein on the issue of 
entitlement to special monthly pension benefits based on the 
need for regular aid and attendance, the Board finds that any 
VA duty to notify and assist the veteran in the development 
of this claim has apparently been satisfied and does not 
require further elaboration.  

II.  Special Monthly Pension Based on the
Need for Regular Aid and Attendance

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
an increased rate of pension.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.351 (2003).  

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  Determinations as to factual 
need for aid and attendance must be based upon actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Being 
bedridden will also be a proper basis for allowance of 
special monthly pension.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires the claimant 
remain in bed.  38 C.F.R. § 3.352 (2003); Turco v. Brown, 9 
Vet. App. 222 (1996).  

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there is a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352 (2003).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon VA general medical examination in March 1998, it was 
noted that the veteran was involved in an automobile 
accident.  He sustained spinal injuries which required 
surgery.  Clinical evaluation revealed that his gait was poor 
secondary to imbalance.  There were no neurological deficits 
other than radiculopathy of C7.  The diagnoses were status 
post laminectomy of C5-C6; and status post radiculopathy of 
C7.  

The veteran underwent a VA aid and attendance examination in 
March 1998.  It was noted that the veteran was accompanied 
and brought by a private car.  He was not hospitalized and he 
was not bedridden.  The veteran had mild loss of memory and 
poor balance affecting his ability to ambulate, perform self 
care, or travel beyond the premises of the home.  He used a 
neck collar and a walker.  He demonstrated a deficit in 
weight bearing, and his balance and propulsion were poor.  
The examiner concluded that the veteran was unable to attend 
to his daily needs and was in need of constant aid and 
attendance.  

The veteran underwent another VA aid and attendance 
examination in October 2000.  He required assistance in 
getting to the examination.  He was not hospitalized and was 
not bedridden.  He had a refraction error that was corrected 
with eyeglasses.  With regard to his capacity to protect 
himself from the hazards of his daily environment, the 
examiner noted that the veteran was partially dependent due 
to limited movement.  He used a walker to help ambulate and 
he had marked radiculopathy to all of the extremities due to 
degenerative disc disease of the cervical spine.  He also 
experienced episodes of vertigo.  During a typical day, he 
was able to help his spouse with light duties in the home.  
Otherwise, he read magazines, watched television, listed to 
the radio, and sat in the garden.  He attended physiotherapy.  
He had demonstrated weakness in both upper and both lower 
extremities.  He lacked coordination of his legs and had a 
loss of balance.  His propulsion was slow and he used a 
walker to walk short distances.  The examiner concluded that 
the veteran was partially dependent to all his daily needs.  

In an undated letter received in July 2001, J.L.S., (Dr. S.) 
a physiatrist, reported that the veteran had severe neck pain 
and stiffness, left upper extremity numbness, decreased grip 
strength, and difficulty ambulating.  He also suffered from 
severe dizzy spells since the accident.  Dr. S. concluded 
that the veteran's condition was not considered to improve.  
His balance problems constituted a risk for falls and further 
worsening of his condition.  Lifting, bending, carrying, 
pushing, pulling, or handling big objects would produce more 
pain and spasms, and may worsen his radiculopathy symptoms.  

Initially, the Board notes that special monthly pension 
benefits are clearly not warranted on the basis of blindness 
or being a patient in a nursing home because the veteran is 
not blind and is not a patient in a nursing home.  38 C.F.R. 
§ 3.351(c)(1), (2) (2003).

As to the question of whether the veteran's disabilities 
render him in need of the aid and attendance of another 
person or housebound, the Board observes that the 
deterioration of his functioning was noted in his records 
following a motor vehicle accident.  The veteran sustained a 
neck injury that has affected his ability to ambulate on his 
own without a walker.  He has weakness in both his upper and 
lower extremities.  Moreover, he has difficulty with balance 
due to dizzy spells.  The VA aid and attendance examination 
reports reflect that the veteran is clearly limited in his 
ability to accomplish his activities of daily living; and it 
appears that his balance problems indicate that he would have 
difficulty protecting himself from the hazards or dangers 
incident to his daily environment.  Accordingly, based on the 
evidentiary record, and resolving and reasonable doubt in the 
veteran's favor, the Board concludes that the veteran 
requires regular aid and attendance by another person, in 
order to protect himself from hazards or dangers of his daily 
environment.  Consequently, special monthly pension benefits 
based on the need for regular aid and attendance are 
warranted.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted, subject to the regulations governing 
the payment of monetary awards. 





REMAND

Following a review of the veteran's claims file, the Board 
finds that the issue of entitlement to an increased rating 
for the service-connected anxiety reaction is not yet ready 
for appellate disposition.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), that eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced VA's 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

This matter arises, in part, from an appeal filed by the 
veteran to a rating decision dated in September 1997, prior 
to the effective date of the VCAA.  The record shows that the 
RO has not referenced or discussed the VCAA in adjudicating 
the veteran's claim for entitlement to an increased rating 
for the service-connected anxiety reaction.  In particular, 
the record does not show that the RO provided notice of the 
VCAA to the veteran and his representative, including the 
division of responsibilities between VA and the claimant in 
obtaining evidence pertaining to these claims, either by a 
notice letter of its own or by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Such notice has been deemed 
mandatory by the Court.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, the Board notes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit concluded that the 30-day period provided 
in § 3.159(b)(1) to respond to the duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the opportunity must be 
taken to inform the veteran that a full year is allowed to 
respond to a VCAA notice.  

Under the foregoing circumstances, the case is REMANDED for 
the following development:

1.  It should be ensured that all 
obligations set out in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and implementing 
regulations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 07010 (Fed. Cir. 
Sept. 22, 2003), as well as any other 
applicable legal precedent.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who treated the veteran 
for anxiety reaction since March 1998.  
After securing any necessary releases, 
the RO should obtain these records.  

3.  The veteran should be afforded a VA 
mental examination to ascertain the 
current severity of his service-connected 
anxiety reaction.  The claims folder 
should be made available to the examiner 
for review before the examination.  After 
a thorough examination and a review of 
the claims file, the examiner should 
comment on the level of social and 
industrial impairment the veteran 
exhibits due solely to the anxiety 
reaction.  The examiner should also 
assign a numerical score under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  

4.  Upon completion of the above, the 
claim for an increased rating for anxiety 
reaction should be re-adjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



